Citation Nr: 0835028	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  95-32 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability. 

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from March 1987 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In January 1998, the Board remanded the case for further 
evidentiary development. In September 1999, the Board denied 
the veteran's claim.  The veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In February 2001, the Court vacated the Board's 
September 1999 decision and remanded the matter for 
readjudication.  In February 2002, the Board denied the 
veteran's claim.  Thereafter, the veteran appealed the 
Board's February 2002 decision to the Court.  In February 
2003, the Court vacated the Board's February 2002 decision 
and remanded the matter for readjudication.  In October 2003, 
the Board remanded the case for compliance with the Court 
order and with the Veterans Claims Assistance Act of 2000 
(VCAA).  In November 2005, the Board denied the veteran's 
claim.  In February 2007, the Court remanded the case for 
further evidentiary development.  This case was also remanded 
by the Board in May 2007 for further evidentiary development.  

The issue of entitlement to service connection for right knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left knee disability was not manifest in service.  

2.  A left knee disability is not attributable to service.  





CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
dated in April and July 2004.  Although the letters provided 
adequate notice with respect to the evidence necessary to 
establish a claim for service connection, they did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal.  See Dingess, supra.  The veteran was subsequently 
provided notice pertaining to these latter two elements in 
October 2006, prior to the issuance of a supplemental 
statement of the case (SSOC).  The Board recognizes that the 
veteran was given the notice required by Dingess, supra, in a 
letter regarding his claim for service connection for the 
back.  However, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service and 
post service records have been obtained.  The veteran, in an 
August 2008 letter, advanced that records from his right knee 
surgery should be located and reviewed.  The records are on 
file and have been reviewed.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  





        Factual Background

Service medical records show that in September 1987 the 
veteran was treated for tenderness of the right knee.  In 
September 1991, a VA examination disclosed that there was no 
specific limitation of motion, atrophy or swelling of any 
joint.

In a letter dated in October 1993, Dr. J.D.R., the veteran's 
private chiropractor, noted that the veteran complained of 
bilateral knee pains.  The veteran reported to Dr. J.D.R. 
that he felt fine before entering service and that after 
repeated parachute jumps his problems began.  Bilateral knee 
instability was noted.  A January 1994 VA compensation and 
pension examination noted that x-rays showed the knees were 
unremarkable for any recent osseous injury or other osseous 
abnormalities.  The ligaments were intact.  Range of motion 
was full and there was no crepition or other findings.  Also, 
the patella tap was negative.  

In an August 1994 letter, Dr. J.D.R. stated that the veteran 
had knee instability, with apparent medial meniscus tearing, 
bilaterally.  He further noted that the veteran provided a 
history of knee problems as a result of repeated parachute 
jumps in service.

Private medical records dated in January 1995 show that the 
veteran underwent a right knee arthroscopy and medial 
menisectomy.  During a September 1997 Travel Board hearing, 
the veteran testified that he experienced pain in his knees 
on motion and that his knees ached, popped out of place, and 
swelled up during service.  He reported that he had carried a 
field pack and had been a foot soldier.

In October 2003, Dr. J.D.R., reported that the veteran had 
been a patient since October 1991 at which time he complained 
of neck torticollis, bilateral knee pain, and chronic low 
back pain.  Examination disclosed bilateral knee instability.  
A December 2004 examination shows mild chondromalacia in the 
lateral and medial facets of the patella, and large bucket 
handle tear of the medial meniscus.

The veteran was afforded a VA compensation in pension 
examination in January 2008.  The veteran was diagnosed with 
left knee minimal degenerative joint disease medially.  The 
examiner noted that, based on review of the service medical 
records, the veteran did not have repeated jumps in the 
service and that there was no specific injury on any of the 
parachute jumps.  He noted that there was no specific 
incident of injury in any of that which the veteran described 
during service.  The examiner opined that it is less likely 
as not that any current radial left knee condition is caused 
by or related to service.  

Via numerous letters and statements, the veteran has alleged 
that he did not have any problems with his knees prior to 
service and that his current knee problems started while in 
service as a result of his duties while on active duty as an 
infantry soldier. 

					Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Service connection for a chronic disease, 
including arthritis, may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been claimed that the 
disabilities were incurred while engaging in combat.  

					Analysis 

The veteran has alleged that he is entitled to service 
connection for a left knee disability.  After review of the 
record, the Board finds against the veteran's claim.  

The evidence indicates that the veteran has a left knee 
disability.  In August 1994, Dr. J.D.R. stated that the 
veteran had knee instability, with apparent medial meniscus 
tearing, bilaterally, and that the veteran provided a history 
of knee problems as a result of repeated parachute jumps in 
service.  The veteran's January 2008 VA compensation and 
pension examination showed left knee minimal degenerative 
joint disease medially.  

Although the evidence shows a left knee disability, there is 
little persuasive evidence linking the veteran's current 
disability with service.  The Board notes that in October 
1993 Dr. J.D.R. noted that the veteran provided a history of 
knee problems as a result of repeated parachute jumps in 
service.  However, Dr. J.D.R. simply recited the history 
given to him by the veteran.  He did not issue a medical 
opinion as to the etiology of the veteran's left knee 
condition.  After review of the veteran's records, the 
January 2008 VA compensation and pension examiner found that 
the veteran did not have repeated jumps in service and that 
there was no specific injury on any of the parachute jumps.  
He noted that there was no specific incident of injury in any 
of that which the veteran described during service.  The 
examiner opined that it is less likely as not that any 
current "radial" left knee condition is caused by or 
related to service.  Before making this determination, it was 
noted that the veteran's service medical records were 
reviewed.  The Board finds the VA examiner's opinion, that it 
is less likely as not that any current "radial" left knee 
condition is caused by or related to service, is consistent 
with the service medical records which show no complaints, 
diagnoses or treatment for the left knee.  

While the evidence of record shows that the veteran has a 
left knee disability, there is no persuasive evidence of 
record that establishes a nexus, or link, between the 
disability and the veteran's service.  As noted, the 
veteran's service medical records did not reveal any left 
knee complaints, findings or diagnoses.  During service, the 
veteran denied any painful or trick joints or loss of 
movement in any joint. Furthermore, there is no evidence of 
arthritis within one year of separation from service.  The 
veteran's assertions of left knee disability due to service 
are not persuasive.  In reaching this determination, the 
Board notes that when the veteran filed the original claim 
for compensation in August 1991, no reference was made to 
knees.  His silence when otherwise affirmatively speaking 
constitutes negative evidence.  Furthermore, when examined in 
September 1991 the veteran did not complain of his knees and 
there was no limitation of motion, atrophy or swelling of any 
joint.  To the extent that the veteran asserts there is a 
continuity of symptomatology, the 1991 VA examination tends 
to disprove the assertion.  

The veteran has implied that the recent VA examination and 
opinion were inadequate.  However, the examiner received the 
records and noted the veteran's subjective  history.  Nothing 
in the reports suggests an inadequate examination or opinion.  
Lastly, the records from his right knee surgery do not 
establish any relationship to service.  The preponderance of 
the evidence is against the claim for service connection for 
a left knee disability.  Because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2007).  


ORDER

Service connection for a left knee disability is denied.  


REMAND

In May 2007, the Board remanded this case for a VA 
compensation and pension examination.  The examiner was 
instructed to determine whether the veteran had a knee 
disease, injury or disability and the most likely etiology of 
any knee disability found.  The examiner was also instructed 
to specifically comment as to whether it is as likely as not 
(i.e., to at least a 50-50 degree of probability) that any 
bilateral knee disability present is related to service, to 
include repeated parachute jumps, or whether such etiology is 
unlikely (i.e., less than a 50-50 probability).  

Since the Board's remand, the veteran has been afforded a VA 
compensation and pension examination and a medical opinion 
has been issued.  However, the examiner only issued an 
opinion regarding the veteran's left knee and failed to issue 
an opinion as to the veteran's right knee.  The Court has 
held that a remand by either the Court or the Board confers 
on the appellant, as a matter of law, a right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As 
such, the examiner is again requested to comply with the 
Board's remand directives, stated below.

Accordingly, the case is REMANDED for the following action:

The veteran's file should be reviewed and 
a medical opinion issued should be 
obtained for the veteran's right knee.  In 
the opinion, the examiner should determine 
whether there is a right knee disease, 
injury or disability.  The examiner should 
determine the most likely etiology of any 
right knee disability found.  The examiner 
should specifically comment as to whether 
it is as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
right knee disability present is related 
to service, to include repeated parachute 
jumps, or whether such etiology is 
unlikely (i.e., less than a 50-50 
probability). The claims folder should be 
made available to the examiner.  It is 
requested that reasoning be afforded in 
support of any opinion provided.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


